DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “more of the medium voltage drive and the induction generator” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 9, 13 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vaynberg et al. (U.S. PG Pub No.: 2005/0183421 A1), hereinafter referred to as Vaynberg et al. ‘421, in view of Santos (U.S. PG Pub No.: 2012/0192580 A1), hereinafter referred to as Santos ‘580; further in view of TOMIGASHI et al. (U.S. PG Pub No.: 2015/0084346 A1), hereinafter referred to as TOMIGASHI et al. ‘346.

Regarding claims 1 and 13, Vaynberg et al. ‘421 disclose a system (10) and method comprising: an evaporator (14), a flow of natural gas (12a) at a first temperature (240°F) and to output (12b), the flow of natural gas at a second temperature (220°F) lower than the first temperature, the evaporator further to receive a flow of cooling media (R123) to cool the natural gas and to output a flow of heated cooling media {as shown in Fig. 1: ¶ [0037]}; a heat-to-mechanical energy converter (20) coupled to the evaporator to receive the flow of heated cooling media and to output first cooled cooling media {as shown in Fig. 1: ¶ [0037]}; an induction generator (28) to be driven by the heat-to-mechanical energy converter {as shown in Fig. 1: ¶¶ [0017], [0022], [0024] and [0038]}; a utility grid (30) {as shown in Fig. 1: ¶¶ [0038], [0056] and [0064]}; a condenser (42) to condense the first cooled cooling media to provide the flow of cooling media to the evaporator {as shown in Fig. 1: ¶ [0039]}; and a controller (58) to control operation of the heat-to-mechanical energy converter to enable the medium voltage drive to provide a requested output of the power {as shown in Fig. 1: ¶ [0013-0014], [0017-0019], [0027], [0032], [0040], [0043], [0047], [0053-0054]}.  
However, Vaynberg et al. ‘421 fail to disclose the limitations of the evaporator to receive, from a compressor; the flow of natural gas at the first temperature and to output to a natural gas distribution system; and a medium voltage drive to receive power from the induction generator and to condition the power for output to the utility grid; and the controller to control operation of the heat-to-mechanical energy converter to enable the medium voltage drive to provide a requested output of the power.
Santos ‘580 teaches: the concept of the evaporator to receive, from a compressor; and the flow of natural gas at the first temperature and to output to a natural gas distribution system {see ¶ [0032]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Vaynberg et al. ‘421 in view of Santos ‘580 to include the use of a compressor to compressed the natural gas at the first temperature to the evaporator and to output to a natural gas distribution system, in order to facilitate temperature control of a wet gas discharge to the station {Santos ‘580 - ¶¶ [0065] and [0076]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Vaynberg et al. ‘421 in view of Santos ‘580 to obtain the invention as specified in claim 1.
However, the combination of Vaynberg et al. ‘421 in view of Santos ‘580 fail to disclose the limitations of a medium voltage drive to receive power from the induction generator and to condition the power for output to the utility grid; and the controller to control operation of the heat-to-mechanical energy converter to enable the medium voltage drive to provide a requested output of the power.
TOMIGASHI et al. ‘346 teach: the concept of a medium voltage drive (120) to receive power from the induction generator (108) and to condition the power for output to the utility grid (103); and the controller (128) to control operation of the heat-to-mechanical energy converter (120) to enable the medium voltage drive to provide a requested output of the power {as shown in Figs. 1-3: ¶ [0110-0112]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Vaynberg et al. ‘421 as modified by Santos ‘580 in view of TOMIGASHI et al. ‘346 to include the use of a medium voltage drive to receive power from the induction generator and to condition the power for output to the utility grid; and the controller to control operation of the heat-to-mechanical energy converter to enable the medium voltage drive to provide a requested output of the power, in order to facilitate useful utilization of surplus generated power {TOMIGASHI et al. ‘346 - ¶ [0112]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Vaynberg et al. ‘421 as modified by Santos ‘580 in view of TOMIGASHI et al. ‘346 to obtain the invention as specified in claim 1.
Applicant is reminded that, under the principals of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. See MPEP § 2112.02.

Regarding claim 2, the combination of Vaynberg et al. ‘421, Santos ‘580 and TOMIGASHI et al. ‘346 disclose and teach the system of claim 1, Vaynberg et al. ‘421 disclose wherein the controller is to control the flow of cooling media (104) to control the operation of the heat-to-mechanical energy converter {as shown in Fig. 8: ¶¶ [0056] and [0065]}.  

Regarding claim 3, the combination of Vaynberg et al. ‘421, Santos ‘580 and TOMIGASHI et al. ‘346 disclose and teach the system of claim 1, Vaynberg et al. ‘421 disclose wherein the controller is to receive a control signal from the medium voltage drive (100) to indicate the requested output of the power {as shown in Fig. 8: ¶¶ [0056] and [0064]}.  

Regarding claim 4, the combination of Vaynberg et al. ‘421, Santos ‘580 and TOMIGASHI et al. ‘346 disclose and teach the system of claim 1, Vaynberg et al. ‘421 disclose further comprising a bypass system (54B, 52), wherein the controller is to control (112) the bypass system to cause at least a portion of the flow of heated cooling media to bypass the heat-to-mechanical energy converter {as shown in Fig. 8: ¶¶ [0056] and [0068]}.  

Regarding claim 5, the combination of Vaynberg et al. ‘421, Santos ‘580 and TOMIGASHI et al. ‘346 disclose and teach the system of claim 1, Vaynberg et al. ‘421 disclose wherein the evaporator is to receive the flow of cooling media comprising a liquid refrigerant (16) and to output the flow of heated cooling media (22) comprising a gas refrigerant (R 123) {as shown in Fig. 1: ¶¶ [0037-0038]}.  

Regarding claim 9, the combination of Vaynberg et al. ‘421, Santos ‘580 and TOMIGASHI et al. ‘346 disclose and teach the system of claim 1, EXCEPT for the limitations of wherein the system is further to recover energy from heat generated by one or more of the medium voltage drive and the induction generator. 
However, the prior art disclosed a medium voltage drive and the induction generator. Although the reference did not disclose a plurality of the medium voltage drive and the induction generator, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore, deploying more of the medium voltage drive and the induction generator would have been obvious to one of ordinary skill in the art at the time of the invention.

Regarding claim 14, the combination of Vaynberg et al. ‘421, Santos ‘580 and TOMIGASHI et al. ‘346 disclose and teach the method of claim 13, Vaynberg et al. ‘421 further disclose comprising controlling at least one of a flow rate and a pressure drop in the turbo expander to cause a shaft (26) of the induction generator to operate at a substantially steady rate {as shown in Figs. 1 and 8: ¶¶ [0013-0015], [0033], [0038], [0040], [0056-0068]}.  


Claims 17, 18 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Santos ‘580, in view of Vaynberg et al. ‘421; further in view of TOMIGASHI et al. ‘346.

Regarding claim 17, Santos ‘580 discloses a natural gas distribution system comprising: a compressor to compress natural gas to output compressed natural gas at a first temperature {see ¶ [0032]}.
However, Santos ‘580 fails to disclose the limitations of an evaporator to receive the compressed natural gas at the first temperature and to output to a distribution system the compressed natural gas at a second temperature lower than the first temperature, the evaporator to receive a flow of cooling media to cool the compressed natural gas and to output a flow of heated cooling media; an expander coupled to the evaporator to receive the flow of heated cooling media and to output cooled cooling media; an induction generator to be driven by the expander; a medium voltage drive to receive power from the induction generator and to condition the power for output to an electrical distribution system; a condenser to condense the cooled cooling media to provide the flow of cooling media to the evaporator; and a controller to control a flow rate of the flow of heated cooling media to the expander based at least in part on feedback information regarding the cooled cooling media.  
Vaynberg et al. ‘421 teach: the concept of an evaporator (14) to receive the compressed natural gas (12a) at the first temperature (240°F) and to output to a distribution system the compressed natural gas at a second temperature (220°F) lower than the first temperature, the evaporator to receive a flow of cooling media (R123) to cool the compressed natural gas and to output a flow of heated cooling media {as shown in Fig. 1: ¶ [0037]}; an expander (20) coupled to the evaporator to receive the flow of heated cooling media and to output cooled cooling media {as shown in Fig. 1: ¶ [0037]}; an induction generator (28) to be driven by the expander {as shown in Fig. 1: ¶¶ [0017], [0022], [0024] and [0038]}; a condenser (42) to condense the cooled cooling media to provide the flow of cooling media to the evaporator {as shown in Fig. 1: ¶ [0039]}; and a controller (58) to control a flow rate of the flow of heated cooling media to the expander based at least in part on feedback information regarding the cooled cooling media {as shown in Fig. 1: ¶ [0013-0014], [0017-0019], [0027], [0032], [0040], [0043], [0047], [0053-0054]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Santos ‘580 in view of Vaynberg et al. ‘421 as detailed above, in order to facilitate cost effective recovery of power from low-grade waste heat sources {Vaynberg et al. ‘421- ¶ [0002]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Santos ‘580 in view of Vaynberg et al. ‘421 to obtain the invention as specified in claim 17.
However, the combination of Santos ‘580 in view of Vaynberg et al. ‘421 fail to disclose the limitations of a medium voltage drive to receive power from the induction generator and to condition the power for output to an electrical distribution system.
TOMIGASHI et al. ‘346 teach: the concept of a medium voltage drive (120) to receive power from the induction generator (108) and to condition the power for output to an electric distribution system (103) {as shown in Figs. 1-3: ¶ [0110-0112]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Vaynberg et al. ‘421 as modified by Santos ‘580 in view of TOMIGASHI et al. ‘346 to include the use of a medium voltage drive to receive power from the induction generator and to condition the power for output to an electrical distribution system, in order to facilitate useful utilization of surplus generated power {TOMIGASHI et al. ‘346 - ¶ [0112]}.

Regarding claim 18, the combination of Santos ‘580, Vaynberg et al. ‘421 and TOMIGASHI et al. ‘346 disclose and teach the natural gas distribution system of claim 17, Santos ‘580 as modified by Vaynberg et al. ‘421 further disclose the limitations wherein the controller is further to control a bypass system (54B, 52) coupled between the evaporator, the expander and the condenser, wherein the controller is to cause at least a portion of the flow of heated cooling media to bypass the expander {as shown in Fig: ¶ [0040]}.  

Regarding claim 20, the combination of Santos ‘580, Vaynberg et al. ‘421 and TOMIGASHI et al. ‘346 disclose and teach the natural gas distribution system of claim 17, Santos ‘580 as modified by Vaynberg et al. ‘421 in view of TOMIGASHI et al. ‘346 further disclose the limitations of wherein the controller is to receive a control signal (127)from the medium voltage drive to request the power, the controller to control the flow rate further based on the control signal {see ¶¶ [0071], [0073], [0076-0078] and [0083]}.

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vaynberg et al. ‘421, Santos ‘580 and TOMIGASHI et al. ‘346 as applied to claim 1 above; further in view of Zhang et al. (U.S. PG Pub No.: 2017/0373586 A1), hereinafter referred to as Zhang et al.  ‘586.

Regarding claim 6, the combination of Vaynberg et al. ‘421 and Santos ‘580 disclose and teach the system of claim 1, EXCEPT for the limitations of wherein the medium voltage drive comprises a hybrid power converter having at least some silicon-based switches and least some silicon carbide-based switches.  
Zhang et al.  ‘586 teach: the concept of the medium voltage drive comprises a hybrid power converter (10) having at least some silicon-based switches and least some silicon carbide-based switches {see ¶¶ [0007], [0011], [0017], [0040-0045] and [0051-0052]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Vaynberg et al. ‘421 as modified by Santos ‘580 and TOMIGASHI et al. ‘346 converter by the converter of Zhang et al. ‘586 so as to include the use of at least some silicon-based switches and least some silicon carbide-based switches, in order to reduce switching losses and improve efficiency {Zhang et al.  ‘586 - ¶ [0002]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Vaynberg et al. ‘421 as modified by Santos ‘580 and TOMIGASHI et al. ‘346 in view of Zhang et al. ‘586 to obtain the invention as specified in claim 6.

Claims 7 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vaynberg et al. ‘421, Santos ‘580 and TOMIGASHI et al. ‘346 as applied to claim 1 above; further in view of IMOTO (English Translated Japanese Pub No.: JP H0970172 A), hereinafter referred to as IMOTO ‘172.

Regarding claim 7, the combination of Vaynberg et al. ‘421, Santos ‘580 and TOMIGASHI et al. ‘346 disclose and teach the system of claim 1, EXCEPT for the limitations of wherein the medium voltage drive comprises a regenerative converter comprising a transformer having a plurality of parallel primary windings associated with a secondary winding. 
 IMOTO ‘172 teaches: the concept of the medium voltage drive comprises a regenerative converter comprising a transformer (3) having a plurality of parallel primary windings (31-36) associated with a secondary winding (37) {as shown in Fig. 1(a): Abstract and ¶ [0008]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Vaynberg et al. ‘421 as modified by Santos ‘580 and TOMIGASHI et al. ‘346 converter by the converter of IMOTO ‘172 so as to include the use of a transformer having a plurality of parallel primary windings associated with a secondary winding, in order to provide a highly economical, highly reliable, small and lightweight voltage regulator, current regulator and signal converter {IMOTO ‘172 - ¶ [0013]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Vaynberg et al. ‘421 as modified by Santos ‘580 and TOMIGASHI et al. ‘346 in view of IMOTO ‘172 to obtain the invention as specified in claim 7.

Regarding claim 8, the combination of Vaynberg et al. ‘421, Santos ‘580, TOMIGASHI et al. ‘346 and IMOTO ‘172 disclose and teach the system of claim 7, Vaynberg et al. ‘421 as modified by Santos ‘580, in view of TOMIGASHI et al. ‘346 further disclose the limitations of wherein the medium voltage drive (120) is directly coupled to the induction generator (108) {as shown in Fig. 1: ¶ [0072]}.  

Allowable Subject Matter
3.    Claims 10-12, 15, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
4.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-6981377-B2 to Vaynberg; Mikhail.
US-8186161-B2 to Ast; Gabor.
RU-2665752-C1 to BELOUSOV YU V.
GB-2259610-A to Raymond William James Wiltshire.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
11/29/2022